CERTAIN MATERIAL (INDICATED BY THREE ASTERISKS) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

EXHIBIT 10.1
2ND AMENDMENT TO SAND SUPPLY AGREEMENT
This amendment (the “Amendment”), dated June 10, 2014 (the “Amendment Effective
Date”) is by and between Superior Silica Sands LLC (the “Supplier”) and
Schlumberger Technology Corporation (the “Company”). Company and Supplier are
sometimes hereinafter referred to individually as a “Party” and collectively as
the “Parties.”
Company and Supplier entered into that certain Sand Supply Agreement dated May
31, 2011, as amended by that certain Amendment to Sand Supply Agreement dated
November 15, 2012 (together, the “Agreement”), detailing and governing the
Supplier’s products and/or services for Company. All capitalized terms not
otherwise defined herein shall have the meanings ascribed to such terms in the
Agreement.
The Parties now wish to further amend the Agreement by modifying the Parties’
volume and pricing commitments as set forth in the Agreement as follows:
1.
Volume Commitments:

a.
Supplier agrees to use commercially reasonable best efforts to supply to
Company, and Company agrees to use commercially reasonable best efforts to
purchase from Supplier, the following volumes of the Product:

i.
For two (2) years immediately following the Amendment Effective Date, 2.5
million Tons per year.

ii.
Following the two (2) year period referenced above, upon sixty (60) days written
notice to the other Party, Supplier or Company may reduce the volume commitment
to 1 million Tons per year for the remainder of the Term; provided, however,
that Company shall have the option to reject such reduction within fourteen (14)
days of receiving notice from Supplier by giving written notice of the rejection
to Supplier.

b.
Notwithstanding the volume commitments set forth above, from the Amendment
Effective Date until the establishment of Supplier’s operations in Arland,
Wisconsin, the annualized tonnage of Product to be supplied hereunder shall be
1.5 million Tons. Until establishment of Supplier’s Arland, Wisconsin
operations, under no circumstances shall Supplier’s failure to supply more than
1.5 million Tons on an annualized basis be deemed a breach of its obligations
under the Agreement.

2.
Pricing Commitment:

a.
Company agrees to pay Supplier the following prices for the Product for the
remainder of the Agreement term:


1
*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

CERTAIN MATERIAL (INDICATED BY THREE ASTERISKS) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

Grade
Price Per Net Ton
***
***

Except as specifically amended herein, all provisions of the Agreement shall
remain unchanged and in full force and effect. No representations, memoranda,
agreements or other matters, oral or written, prior to the execution of this
Amendment shall vary, alter or interpret the terms hereof
Agreed and valid as of the Amendment Effective Date:
SCHLUMBERGER TECHNOLOGY
CORPORATION
 
SUPERIOR SILICA SANDS LLC
 
 
 
/s/ Robert Bergeron
 
/s/ Richard J. Shearer
By
 
By
 
 
 
 
 
 
Robert Bergeron
 
Richard J. Shearer
Print Name
 
Print Name
 
 
 
 
 
 
Vice President
 
President & CEO
Title
 
Title




2
*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.